         Case 1:19-cr-00402-DCN Document 13 Filed 11/27/19 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                         DISTRICT OF IDAHO
                 U.S. MAGISTRATE JUDGE MINUTE ENTRY
(X) Preliminary Hearing - Waived
(X) Detention

MAGISTRATE JUDGE: Ronald E. Bush                           DATE: November 27, 2019
DEPUTY CLERK/ESR: Sunny Trumbull                           TIME: 12:16 – 12:52 p.m.
Boise, ID                                                        1:25 – 1:28 p.m.



      UNITED STATES OF AMERICA vs. JORDAN MICHAEL DRAKE
                       1:19-mj-10616-CWD-1

Counsel for: United States (AUSA): Kassandra McGrady
             Defendant: Nicole Owens, Federal Defender
             Probation: Lisa Melchert

Defendant sworn.

Defendant signed Waiver of a Preliminary Hearing.

The Court reviewed the prior proceedings in this matter.

Ms. McGrady presented proffer to the Court.

Government’s Exhibits: 1A (Pretrial Services Report) and 1B (Supplemental Pretrial Services
Report) offered, there being no objections, admitted.

Ms. Owens presented proffer to the Court.

Argument presented to the Court by each of counsel.

The Court ordered the defendant be released on the terms and conditions determined by
Probation.

Recess: 12:52 p.m. – 1:25 p.m.

The defendant and each of counsel agreed to the conditions stated in the Order Setting
Conditions of Release.
